Citation Nr: 0639079	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-00 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied service connection for 
PTSD. 

The veteran testified before the undersigned at a video 
conference hearing in September 2005.  A transcript of that 
hearing has been associated with the claims folder.  


FINDING OF FACT

The record shows that the veteran has PTSD as a result of 
verified in-service stressors, including being subject to 
rocket attacks while in Vietnam.  


CONCLUSION OF LAW

Service connection for PTSD is established.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans); Gaines v. West, 11 Vet. App. 
353 (1998) (Board must make a specific finding as to whether 
the veteran engaged in combat).  

If VA determines either that the veteran did not engage in 
combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor is not combat related, 
the veteran's lay testimony, by itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting evidence that 
corroborates the veteran's testimony or statements.  Cohen v. 
Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).  

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. App. 
at 396.  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the veteran has a current diagnosis of PTSD.  
At a November 2003 VA PTSD examination, the veteran was 
diagnosed with PTSD and assigned a Global Assessment of 
Functioning (GAF) score of 51, although the severity of the 
veteran's PTSD remained unspecified due to his tendency to 
exaggerate deficits during the examination.  At a VA mental 
disorder examination conducted the same month, the examiner 
opined that the veteran presents a history of re-
experiencing, avoidance, and increased arousal symptoms which 
clearly support a diagnosis of PTSD and that there was 
sufficient evidence to fully justify a diagnosis of PTSD 
based on the veteran's exposure to combat in Vietnam.  It is 
clear that PTSD has been diagnosed in accordance with VA 
regulations.  Therefore, the remaining question for 
resolution is whether the veteran's alleged in-service 
stressors are verified.    

Among the veteran's alleged stressors is the claim that his 
battalion frequently came under enemy fire.  According to the 
veteran's service records, he was stationed with the 6th 
Battalion, 11th Artillery from August 1967 to August 1968 
where his specialty was field artillery.  The United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
indicated that the 6th Battalion was stationed at the Camp 
Enari, Pleiku Province during the relevant time period.  
USASCRUR further indicated that Camp Enari sustained rocket 
attacks, resulting in several human casualties and the 
destruction of entire buildings, during the veteran's tour of 
duty there.  

The Board finds that this information is sufficient to verify 
these alleged stressors and examinations have provided a 
nexus between the in-service stressors and the veteran's 
current PTSD diagnosis.  The evidence shows that the veteran 
was stationed with the 6th Battalion, 11th Artillery from 
August 1967 to August 1968, which is sufficient to 
demonstrate the veteran's personal exposure to the incidents 
described.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002) (detailed corroboration of physical proximity to, or 
firsthand experience with, the alleged stressors is not 
required in order to establish that the stressors actually 
occurred).  Accordingly, the Board finds that the evidence 
supports service connection for PTSD.  38 U.S.C.A. § 5107(b).   


The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with VA's duty 
to notify and to assist.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.  The Board emphasizes that the disposition in 
this case is wholly favorable to the veteran, such that any 
defect in notice or assistance that may exist does not result 
in any prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


